Citation Nr: 0315722	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  97-04 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	Entitlement to an increased rating for carpal tunnel 
syndrome of the right wrist, currently evaluated as 50 
percent disabling.  

2.	Entitlement to an increased rating for carpal tunnel 
syndrome of the left wrist, currently evaluated as 40 
percent disabling.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to March 
1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 1996 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied an increased rating for carpal 
tunnel syndrome of right and left wrists, rated as 30 percent 
and 10 percent , respectively.  In a July 1997 decision, the 
RO increased the ratings to 50 percent for the right wrist 
and 40 percent for the left wrist. In addition, a total 
rating by reason of individual unemployability due to 
service-connected disabilities was also denied and became 
part of this appeal.  A total rating based on unemployability 
was granted by the RO in a March 2003 decision.  

The case was remanded by the Board in May 1998 and January 
2001.  


FINDINGS OF FACT

1.  The veteran's carpal tunnel syndrome of the right wrist, 
the major extremity, is manifested by severe incomplete 
paralysis.  

2.  The veteran's left wrist carpal tunnel syndrome is 
manifested by severe incomplete paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
carpal tunnel syndrome of the right wrist, the major 
extremity, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2002).  

2.  The criteria for a rating in excess of 40 percent for 
left wrist carpal tunnel syndrome have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.124a, 
Diagnostic Code 8515 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 5103, 
5107 (West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist. The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29,2001.66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

In this regard the RO notified the appellant of the 
requirements necessary to establish his claim in the 
statement of the case and supplemental statements of the 
case.  The April 2003 supplemental statements of the case 
informed the veteran of the VCAA and what information the VA 
would obtain.  In addition, the veteran was also furnished 
this information in a letter from the RO dated in February 
2003.  Quartuccio v. Princippi, 16 Vet. App. 183 (2002).

The record reflects that the RO has also made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  The veteran has been afforded a VA examination 
and received a hearing on appeal.  Thus, under the 
circumstances in this case, the Board finds that the VA has 
satisfied and met provisions of the VCAA.  

The veteran is claiming an increased rating for carpal tunnel 
syndrome of each upper extremity.  The service medical 
records show that the veteran was treated for bilateral 
carpal tunnel syndrome.  In October 1977 the RO granted 
service connection for these disorder.  A 10 percent 
evaluation was assigned for carpal tunnel syndrome of the 
right wrist and a noncompensable evaluation was assigned for 
the disorder in the left wrist.  These rating were increased 
to 30 percent and 10 percent, respectively, by rating 
decision of the RO in September 1983, and increased again in 
connection with this appeal.  

An examination was conducted by VA in December 1995.  At that 
time, the veteran's history of having had a gradual loss of 
sensation and strength in each of his hands during service 
was related.  This had progressed to the point where he now 
dropped his tools.  In 1981 he was involved in an accident in 
which he sustained a laceration to the right wrist.  On 
examination, there was moderately apparent thenar atrophy of 
the right hand.  No fasciculation were noted in either hand.  
Grip strength was fair in both hands as was opposition of 
thumb tip to digit tip.  No deformity was noted in the 
wrists, with the exception of a laceration scar from an 
intercurrent injury sustained while the veteran was working 
in 1981.  Both wrists measured dorsiflexion of 70 degrees, 
palmar flexion of 80 degrees, radial deviation of 20 degrees 
and ulnar deviation of 35 degrees, bilaterally.  Tapping 
first on the left wrist caused a negative Tinel's sign; 
however, a positive Tinel's sign was noted on the right.  The 
veteran complained of discomfort slightly distal to the 
carpal retinaculum, tapping over the scar, medially in the 
right wrist.  The pertinent diagnosis was carpal tunnel 
syndrome, bilateral wrists, greater symptoms on the right.  

The veteran received intermittent treatment at a VA facility 
during 1996 for his bilateral carpal tunnel syndrome.

The veteran testified at a hearing at the RO in June 1997.  
He related the disability of his wrists and noted how they 
interfered with his ability to work in construction, putting 
up sheet-rock.  Testimony was also received form the 
veteran's spouse.

An examination was conducted by VA in March 1999.  At that 
time, he complained that his hands hurt all of the time and 
that he was unable to open and close his hands.  He was able 
to do so for the examiner.  He had decreased feeling in each 
hand and he thought that the thenar eminences were wasting.  
Grip was poor.  He stated that he could not pick a coin off 
the floor.  He also had problems with buttons and zippers.  
On examination, his arms had normal tone.  Strength was 3/4 
proximally.  He had difficulty with grip, dorsiflexion and 
palmar flexion of both wrists.  There was also difficulty 
with abduction of the fingers and with opponation of the 
thumb and small fingers, bilaterally.  There was not really 
much thenar eminence atrophy appreciated.  Deep reflexes were 
absent at the biceps, triceps and brachial radialis reflex 
sites.  He had distinctly positive Tinel's sign over both 
wrists.  All of the sensory modalities were intact.  Straight 
arm raising and finger to nose testing was normal.  Rapid 
alternating hand movements were done fairly well, albeit 
slowly.  The impression was of bilateral carpal tunnel 
syndrome.  Surgery for this was recommended.  In an addendum, 
dated in May 1999, the examiner stated that the veteran did 
not complain of pain in the arms with motion or pain with 
extended use.  

VA outpatient and inpatient treatment records, dated from 
1997 to 2001 have been received and reviewed.  The veteran 
was treated for various disorders, including his carpal 
tunnel syndrome, during this time.  

An examination was conducted for VA in March 2003.  At that 
time, the veteran stated that he had excruciating pain in 
both hands, numbness and tingling of the fingers that 
rendered him unable to hold anything by hand.  He stated that 
everything seemed to be getting worse, and had been so since 
the mid-1990's.  On examination, the fingers were swollen 
with reduced hand strength.  The appearance of the wrist 
joint was within normal limits.  Active range of motion was 
to 70 degrees dorsiflexion and palmer flexion to 80 degrees.  
Radial deviation was to 20 degrees and ulnar deviation was to 
45 degrees.  There was significant pain during the active 
range of motion of the joint.  It was additionally limited by 
fatigue, weakness, and lack of endurance.  He had profound 
wasting of the thenar and hypothenar muscles of both hands 
because of disuse atrophy.  There was no incoordination.  

On neurologic evaluation, there was no motor deficit of the 
muscles of the hands, especially the intrinsic muscles, which 
were 4/5 in active movement against gravity, with some 
resistance.  The peripheral nerve examination showed that 
there was paralysis of the median nerve of both hands, which 
was both sensory and motor, but motor strength classification 
of the hand was 5/5.  Sensation to light touch and pain was 
diminished in both hands.  Tinel's sign was present and 
Phalen's sign was present in both hands.  The examiner 
reviewed the veteran's medical records.  After doing so, and 
examining the veteran, an opinion was rendered that the 
veteran had prominent weakness of all the intrinsic muscles 
of the hands observed at the median nerve and atrophy of the 
thenar and hypothenar muscles.  He had severe carpal tunnel 
syndrome that was not total paralysis, but an incomplete 
paralysis.  

The hand was inclined to the ulnar side.  The index and medal 
fingers were extended and normal.  There was considerable 
atrophy of the muscles of the thenar eminence that actually 
extended to the hypothenar eminence.  There was incomplete or 
defective pronation and an inability to make a fist.  There 
was pain with atrophic changes.  The veteran could still flex 
the distal phalanx of the thumb, index, medial fingers, but 
they were all weak.  The carpal tunnel syndrome affected or 
impaired his ability to perform essentially any gainful 
employment that involved the use of the hands.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claims, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Carpal tunnel syndrome is evaluated under Diagnostic Code 
8515 which provides for the evaluation of disability 
involving the median nerve.  For complete paralysis of the 
median nerve, with the hand inclined to the ulnar side, the 
index and middle fingers more extended than normal, 
considerable atrophy of the muscles of the thenar eminence, 
the thumb in the plane of the hand (ape hand) pronation 
incomplete and defective, the absence of flexion of the index 
finger and feeble flexion of the middle finger, an inability 
to make a fist, with the index and middle fingers remaining 
extended, an inability to flex the distal phalanx of the 
thumb, defective opposition and abduction of the thumb at 
right angles to the palm, flexion of the wrist weakened with 
trophic disturbances, a 70 percent rating is warranted for a 
major extremity and a 60 percent rating is warranted for a 
minor extremity.  Severe incomplete paralysis warrants a 50 
percent rating for a major extremity and a 40 percent rating 
for a minor extremity.  38 C.F.R. § 4.124a, Code 8515.  

The veteran's carpal tunnel syndrome is shown to be 
productive of severe incomplete paralysis.  For a higher 
evaluation for either extremity, complete paralysis must be 
demonstrated.  While the veteran does manifest several of the 
symptoms of complete paralysis as set forth in the 
regulations, the most recent medical opinion of record is 
that his disability does not yet approach complete paralysis 
in either extremity.  As such, a higher evaluation is not 
warranted for either the left or the right wrists.  

Although there is a medical opinion that the veteran is 
unable to work due to his carpal tunnel syndrome, this 
additional disability is contemplated in the award of the 
total rating based on individual unemployability as 
previously discussed.  Finally, the evidence is not equipoise 
as to warrant consideration of the benefit of the doubt 
doctrine.  38 C.F.R. § 3.102 (2002).


ORDER

A rating in excess of 50 percent for carpal tunnel syndrome 
of the right wrist, the major extremity, is denied.  A rating 
in excess of 40 percent for carpal tunnel syndrome of the 
left wrist is denied.  



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

